Citation Nr: 1311151	
Decision Date: 04/04/13    Archive Date: 04/19/13

DOCKET NO.  10-26 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for asthma.

2.  Entitlement to service connection for rheumatoid arthritis.

3.  Entitlement to service connection for low back pain.

4.  Entitlement to service connection for major depressive disorder.

5.  Entitlement to service connection for heart disease, to include as secondary to service-connected posttraumatic stress disorder (PTSD).

6.  Entitlement to service connection for uterine fibroids.




REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Heneks, Counsel


INTRODUCTION

The Veteran served on active duty from December 1981 to December 1984.

These matters are before the Board of Veterans' Appeals (BVA or Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which denied the benefits sought on appeal.  

In February 2011, the Veteran presented testimony at a personal hearing before the undersigned who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the determination in this case.  A transcript of this personal hearing is in the Veteran's claims folder.

The issues of entitlement to service connection for heart disease, to include as secondary to service-connected PTSD, and uterine fibroids are REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on her part is required.


FINDING OF FACT

In February 2011, prior to the promulgation of a decision in the appeal, the Veteran requested to withdraw the issues of whether new and material evidence has been received to reopen a claim for entitlement to service connection for asthma, and entitlement to service connection for rheumatoid arthritis, low back pain, and major depressive disorder.


CONCLUSION OF LAW

The criteria for withdrawal of the issues of whether new and material evidence has been received to reopen a claim for entitlement to service connection for asthma; and entitlement to service connection for rheumatoid arthritis, low back pain, and major depressive disorder by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, at the February 2011 hearing, the Veteran indicated that she wished to withdraw the issues of whether new and material evidence has been received to reopen a claim for entitlement to service connection for asthma; and entitlement to service connection for rheumatoid arthritis, low back pain, and major depressive disorder.  Board Hearing Tr. at 3-4.  Hence, there remain no allegations of errors of fact or law for appellate consideration with regard to these issues.  Accordingly, the Board does not have jurisdiction to review them, and these issues are dismissed.


ORDER

The claim for whether new and material evidence has been received to reopen a claim for entitlement to service connection for asthma is dismissed.

The claim for entitlement to service connection for rheumatoid arthritis is dismissed.

The claim for entitlement to service connection for low back pain is dismissed.

The claim for entitlement to service connection for major depressive disorder is dismissed.


REMAND

Before a decision can be made in the matters of entitlement to service connection for heart disease, to include as secondary to service-connected PTSD, and for uterine fibroids, additional development must be undertaken.

In her September 2007 claim, the Veteran stated that she had filed a claim for Social Security Administration (SSA) disability benefits, but the claim was denied.  She stated that she could not work due to PTSD, major depressive disorder, uterine fibroids, high blood pressure, heart disease, rheumatoid arthritis, and asthma.  During her July 2010 VA PTSD examination, the Veteran discussed numerous physical complaints throughout the evaluation, to include sleep, kidney, and heart problems.  It was noted that the Veteran last worked in 2007 and is now on SSA disability for her health problems.  The U.S. Court of Appeals for Veterans Claims has held that, where VA has notice that a veteran is receiving disability benefits from the SSA, and that records from that agency may be relevant, VA has a duty to acquire a copy of the decision granting Social Security disability benefits, and the supporting medical documents on which the decision was based.  See Hayes v. Brown, 9 Vet. App. 67 (1996).  Although it is not clear from the evidence of record on which disabilities the Veteran's receipt of SSA disability benefits are based, under the circumstances presented here, it is logical to assume that they might be based in part on her claims for heart disease and/or uterine fibroids.  Accordingly, as there is evidence that the Veteran is in receipt of SSA benefits, a remand is necessary to attempt to obtain these records.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  

A review of the evidence of record also indicates that a remand is necessary to obtain additional VA medical records.  38 C.F.R. § 3.159(c)(2) (2012).  In a May 1999 statement, the Veteran indicated that she lived in Dallas, Texas from June 1985 to September 1986 and then moved to Las Vegas, Nevada in September 1986.  During her February 2011 hearing, the Veteran testified that the Las Vegas VA Medical Center (VAMC) treated her for her blood pressure problems during the time she was living in Las Vegas from 1985 to September 1997.  She then moved to Dallas and was treated at the Dallas VAMC from September 1997 to 2007.  Thereafter, she moved to Little Rock and received treatment at the Little Rock VAMC from 2007 to the present.  Board Hearing Tr. at 20-21.  The Board observes that there are VA records already associated with the claims file from the Las Vegas VAMC dated from April 1995 to October 1996; from the Dallas VAMC dated from August 2004 to November 2005 and July 2007 to December 2008; and from the Little Rock VAMC dated from March to December 2009 and June to August 2010.  However, as it appears that there might be additional VA records that relate to the Veteran's claim for heart disease dated from as early as 1985 to April 1995 at the Las Vegas VAMC; from September 1997 to August 2004 and November 2005 to July 2007 at the Dallas VAMC; and from August 2010 to the present at the Little Rock VAMC, a remand is necessary to obtain them.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  
Turning to the claim for heart disease, the Veteran contends that she has heart disease that is either directly related to her service, or secondary to her service-connected PTSD.  The Veteran has not been provided with a duty to notify and assist letter that explains how to substantiate her claim on a secondary basis.  Such must be provided on remand.  

Additionally, the Veteran contends that she began to experience heart problems in June 1982 while serving in Germany.  Specifically, she testified that she experienced dizziness, spots in her eyes, minor chest pains, fainting, and sweating.  Board Hearing Tr. at 6-7.  The Veteran indicated that she continued to experience these symptoms throughout her service.  The Veteran also testified that physicians at the Dallas VAMC may have provided a nexus opinion between her service-connected PTSD and her heart disease.  Board Hearing Tr. at 28-29.  

The Veteran's service treatment records reflect that in May 1982, she experienced increased sweating and dizziness after running.  On her October 1984 separation examination, the examiner indicated questionable anemia and "Hct 35."  The Veteran marked "yes" when asked if she had or had currently high or low blood pressure on the accompanying report of medical history.

The post-service medical evidence of record contains a diagnosis of hypertension in a November 1993 private treatment record from S.W.M.A.  In a May 1995 VA medical record, an impression of left ventricular hypertrophy and trace of mitral regurgitation was provided.  An October 1996 VA medical record notes that the Veteran had a family history of heart disease and high blood pressure.  A September 2008 VA treatment entry reflects that the Veteran had a heart murmur.  

The current evidence of record does not contain a medical nexus between the Veteran's service and any current heart disease or between her service-connected PTSD and any current heart disease.  Further, it is unclear whether the Veteran has a current diagnosis of heart disease.  However, because there is evidence of record that the Veteran had an impression of left ventricular hypertrophy and trace of mitral regurgitation in 1995 and a heart murmur in October 2007, and because the Veteran is contending that there is a relationship either directly to her service or between her service-connected PTSD and a heart disability, a remand is necessary for a VA examination and opinion.  38 C.F.R. § 3.159(c)(4); 3.310 (2012).

With regard to the claim for uterine fibroids, the Veteran testified that she had findings of stomach cramps, gonorrhea, ovarian cysts, and anemia in service.  Board Hearing Tr. at 33-34.  However, she was not diagnosed with uterine fibroids until 2005.  Board Hearing Tr. at 37.  

The Veteran's service treatment records contain a July 1981 entrance examination finding of "retroverted retroflex uterus fixed in hollow of sacrum."  An August 1982 record shows a diagnosis of endocervical curettings with fragments of endocervical mucosa with chronic inflammatory cell infiltrate in stroma.  A cervical biopsy revealed chronic cervicitis.  On her October 1984 separation report of medical history, an ovarian cyst was noted.  

Post-service VA treatment records reflect that the Veteran had urolithiasis and irregular vaginal bleeding in July 1995.  In June 2005, an assessment of menorrhagia was provided.  An August 2005 biopsy contained fragments of endometrium with features consistent with endometrial polyp.  The diagnosis was endometrial polyp.  Later that month, the Veteran had surgery with a postoperative diagnosis of endocervical polyp and uterine fibroid.  A December 2007 private treatment record from L.V. shows a biopsy reading of proliferative pattern endometrium with chronic endometritis.  

The Board concludes that because there is evidence of gynecological findings during the Veteran's service and that she has a current diagnosis of gynecological findings, to include uterine fibroids, a remand for a VA examination is necessary.  38 C.F.R. § 3.159(c)(4).




Accordingly, these claims are REMANDED for the following actions:

1.  Provide the Veteran with a duty to notify and assist letter with regard to how to substantiate her claim for heart disease as secondary to her service-connected PTSD.

2.  Obtain the Veteran's SSA disability records, to include a copy of the award letter and any associated records.

3.  Obtain the Veteran's VA medical records, to include any archived records, from the Las Vegas VAMC dated from 1985 to April 1995; from the Dallas VAMC dated from September 1997 to August 2004 and November 2005 to July 2007; and from the Little Rock VAMC dated from August 2010 to the present.

4.  If any of the records requested in items 2 or 3 are unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

5.  After the development in 1 through 4 has been completed, schedule the Veteran for a VA examination to evaluate her claim for service connection for heart disease, to include as secondary to service-connected PTSD.  The entire claims file (i.e., both the paper claims file and any relevant medical records contained in the Veteran's Virtual VA eFolder) should be made available to and be reviewed by the examiner in conjunction with this request.  The examination report must include responses to each of the following items:

Based on a review of the claims folder, including the service treatment records, private treatment reports, and VA treatment reports, and the physical examination findings, the examiner should render any relevant diagnoses pertaining to the claim for heart disease.  

If a diagnosis of a heart related disability is made, the examiner should provide a medical opinion as to the likelihood (likely, unlikely, at least as likely as not) that any diagnosed heart disability is causally or etiologically related to the Veteran's symptomatology in military service, to include dizziness, seeing spots, minor chest pains, sweating, and fainting, as opposed to its being more likely due to some other factor or factors.  

Additionally, to the extent possible, (likely, unlikely, at least as likely as not) the examiner should opine whether any diagnosed heart disability was either (a) proximately caused by or (b) proximately aggravated by her service-connected PTSD.

(The term "as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.)

A clear rationale for all opinions should be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1 (2012), copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

6.  After the development in 1 through 4 has been completed, schedule the Veteran for a VA examination to evaluate her claim for service connection for uterine fibroids.  The entire claims file (i.e., both the paper claims file and any relevant medical records contained in the Veteran's Virtual VA eFolder) should be made available to and be reviewed by the examiner in conjunction with this request.  The examination report must include responses to the each of the following items:

Based on a review of the claims folder, including the service treatment records, private treatment reports, and VA treatment reports, and the physical examination findings, the examiner should render any relevant diagnoses pertaining to the claim for uterine fibroids.  

Additionally, the examiner should state a medical opinion as to the likelihood (likely, unlikely, at least as likely as not) that any uterine fibroids are causally or etiologically related to her symptomatology in military service, to include the findings of chronic cervicitis and ovarian cyst, as opposed to it being more likely due to some other factor or factors.  

(The term "as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.)

A clear rationale for all opinions should be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

7.  When the development requested has been completed, the claims for entitlement to service connection for heart disease, to include as secondary to service-connected PTSD, and uterine fibroids should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and her representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. 
§ 5109B (West Supp. 2012).




______________________________________________
M. SORISIO
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


